ORDER SUSPENDING RESPONDENT DUE TO DISABILITY

Pursuant to Ind. Admission and Discipline Rule 23, Section 25, the hearing officer in this matter has submitted to this Coui't his findings of fact and conclusions of law. The facts and resolution of this matter are summarized below:
Facts: The respondent was charged in a five-count Amended Complaint for Disciplinary Action. Count V of the complaint alleges that the respondent is disabled and that, pursuant to Admis.DisaR. 23(25), he should be suspended from the practice of law in this state by reason of his physical or mental illness or infirmity. The hearing officer found that the respondent submitted an affidavit of consent to disability suspension on September 26, 2000, and, accordingly, that the allegations of disability contained in the verified, complaint should be taken as true and that the respondent should be suspended from the practice of law until termination of his disability.
Order: We find that the hearing officer’s findings should be accepted, and that the respondent should be suspended from the practice of law in this state due to his physical or mental illness or infirmity, effective immediately, until he is able to demonstrate, pursuant to Admis.DisaR. 23(4) and (18), that his disability is terminated or has been removed. In light of the respondent’s disability suspension, counts I-IV of the amended verified complaint for disciplinary action are hereby dismissed, without prejudice, as moot.
Costs of this proceeding are assessed against the respondent.
All Justices concur.